Case: 2:07-cr-00186-MHW-EPD Doc #: 159 Filed: 06/25/20 Page: 1 of 3 PAGEID #: 1518




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

MARCUS K. COBB,
                                 CASE NO. 2:20-CV-3160
       Petitioner,               CRIM. NO. 2:07-CR-000186
                                 JUDGE MICHAEL H. WATSON
       v.                        Chief Magistrate Judge Elizabeth P. Deavers

UNITED STATES OF AMERICA,

       Respondent.

                                OPINION AND ORDER

       Petitioner, a federal prisoner, has filed a Motion to Vacate under 28 U.S.C.

§ 2255. ECF No. 158. This matter is before the Court on its own motion to

consider the sufficiency of the petition pursuant to Rule 4(b) of the Rules

Governing Section 2255 Proceedings. For the reasons that follow, the motion to

vacate, ECF No. 158, is TRANSFERRED to the United States Court of Appeals

for the Sixth Circuit as successive.

                           I.     PROCEDURAL HISTORY

       Petitioner challenges his convictions after a jury trial on one count of a

Hobbs Act robbery, in violation of 18 U.S.C. § 1951; two counts of armed bank

robbery, in violation of 18 U.S.C. § 2113(a), (d); and two counts of brandishing a

firearm during a crime of violence, a violation of 18 U.S.C. § 924(c). On

September 11, 2008, the Court imposed 1224 months’ imprisonment. Judgment,

ECF No. 118. On September 2, 2010, the United States Court of Appeals for the

Sixth Circuit affirmed this Court’s judgment. ECF No. 146. On June 22, 2016,
Case: 2:07-cr-00186-MHW-EPD Doc #: 159 Filed: 06/25/20 Page: 2 of 3 PAGEID #: 1519




Petitioner filed a Motion to Vacate under 28 U.S.C. § 2255. ECF No. 150. On

March 23, 2017, the Court issued an Opinion and Order denying that action.

ECF No. 156.

       On June 23, 2020, Petitioner filed this second Motion to Vacate under 28

U.S.C. § 2255. He asserts that his convictions on brandishing a firearm during a

crime of violence under § 924(c) are constitutionally invalid in view of United

States v. Davis, -- U.S. --, 139 S. Ct. 2319 (2019).

                           II.   SUCCESSIVE PETITIONS

      Before a successive motion to vacate under 28 U.S.C. § 2255 can be filed

in a district court, the applicant must move in the appropriate circuit court of

appeals for an order authorizing the district court to consider the application. 28

U.S.C. §§ 2244(b)(3)(A), 2255(h). When a district court determines that a motion

to vacate constitutes a successive motion, that court lacks jurisdiction to entertain

the motion unless the court of appeals has authorized the filing. In re Smith, 690

F.3d 809 (6th Cir. 2012). Absent that approval, a district court in the Sixth Circuit

must transfer the motion to vacate to the United States Court of Appeals for the

Sixth Circuit. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

       Because Petitioner has filed a prior motion to vacate, his present motion

constitutes successive motion to vacate within the meaning of 28 U.S.C.

§§ 2244(b)(3)(A), 2255(h). This Court must therefore transfer the matter to the

Sixth Circuit for authorization to consider it. See In re Franklin, 950 F.3d 909 (6th

Cir. 2020).

                                          2
Case: 2:07-cr-00186-MHW-EPD Doc #: 159 Filed: 06/25/20 Page: 3 of 3 PAGEID #: 1520




                                III.   DISPOSITION

       Accordingly, the Motion to Vacate under 28 U.S.C. § 2255, ECF No. 158,

is hereby TRANSFERRED to the United States Court of Appeals for the Sixth

Circuit as successive.

       IT IS SO ORDERED.



                                       __/s/ Michael H. Watson______________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




                                         3
